Citation Nr: 0936006	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
shoulder impingement.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2000 to May 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

On September 3, 2009, prior to the promulgation of a decision 
in the appeal, the appellant notified the Board that he was 
withdrawing his appeal of entitlement to a rating in excess 
of 10 percent for right shoulder impingement.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to a rating in excess 
of 10 percent for right shoulder impingement have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or his authorized representative.  38 C.F.R. § 
20.204.  In August 2009, the appellant withdrew his appeal of 
entitlement to a rating in excess of 10 percent for right 
shoulder impingement.  This arrived at the Board in September 
2009.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for right shoulder impingement is dismissed. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


